



CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
This CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of September 23, 2015, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group (in such capacity, the “Agent”), the Lenders (as
defined in the Credit Agreement as defined below) party hereto, Upland Software,
Inc., a Delaware corporation (“Parent”), each subsidiary of Parent identified on
the signature pages hereof as a “US Borrower” (collectively, the “US
Borrowers”), Upland Software Inc., a Canadian federal corporation (“Upland
CAD”), and Solution Q Inc., an Ontario corporation (“Solution Q”; Parent, US
Borrowers and Upland CAD each, a “Borrower” and collectively, the “Borrowers”).
WHEREAS, the Borrowers, Agent, and the Lenders are parties to that certain
Credit Agreement dated as of May 14, 2015 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers have advised Agent that Parent desires to amend certain
Warrants to Purchase Stock dated February 10, 2012, March 5, 2012, and April 11,
2013 (collectively, the “Warrants”), with respect to Equity Interests of Parent
(formerly known as Silverback Enterprise Group, Inc.), and held by Comerica
Ventures Incorporated, a California corporation, successor-by-assignment from
Comerica Bank, a Texas banking association (the “First Amendment to Warrants to
Purchase Stock”) in the form of Exhibit A attached hereto in order to provide
for the cashless exercise of the Warrants; which cashless exercise, as a result
of the First Amendment to Warrants to Purchase Stock, would otherwise constitute
Restricted Payments subject to clause (f) of Section 6.7 (Restricted Payments)
of the Credit Agreement in the absence of Required Lenders’ consent; and
WHEREAS, the Borrowers have requested that Agent and the Required Lenders
consent to the First Amendment to Warrants to Purchase Stock and amend the
Credit Agreement in certain respects, and Agent and the Required Lenders have
agreed to consent to the First Amendment to Warrants to Purchase Stock and amend
the Credit Agreement in certain respects, subject to the terms and conditions
contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.    Consent. In reliance upon the representations and warranties of each
Borrower set forth in Section 7 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 below, the undersigned
Lenders, constituting Required Lenders pursuant to the Credit Agreement, hereby
consent to the First Amendment to Warrants to Purchase Stock and the cashless
exercise of the Warrants in accordance therewith without the use of any basket
amount provided in clause (f) of Section 6.7 of the Credit Agreement. Except as
expressly set forth herein, the foregoing consent is a limited consent and shall
not constitute (i) a modification or alteration of the terms,





--------------------------------------------------------------------------------





conditions or covenants of the Credit Agreement or any other Loan Document or
(ii) a waiver, release or limitation upon the exercise by Agent and/or Lenders
of any of their respective rights, legal or equitable thereunder.
3.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 7 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement shall be amended as follows:
(a)    Section 6.3 of the Credit Agreement is hereby amended to delete the
reference therein to “such US Borrower must be the surviving entity” and insert
in lieu thereof a reference to “a US Borrower must be the surviving entity”.
(b)    Section 6.3 of the Credit Agreement is hereby amended to delete the
reference therein to “such Canadian Borrower must be the surviving entity” and
insert in lieu thereof a reference to “a Canadian Borrower must be the surviving
entity.”
(c)    Section 6.7(e) of the Credit Agreement is hereby amended to delete each
reference therein to “stock options or warrants” and insert in lieu thereof, in
each instance, a reference to “stock options, warrants or other similar rights.”
4.    Continuing Effect. Except as expressly set forth in Sections 2 and 3 of
this Amendment, nothing in this Amendment shall constitute a waiver of any other
terms or provisions of the Credit Agreement or any other Loan Document, and the
Credit Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby. This
Amendment is a Loan Document.
5.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:
(a)    Agent shall have received a copy of this Amendment executed and delivered
by Required Lenders, and the Borrower;
(b)    Agent shall have received a copy of the First Amendment to Warrants to
Purchase Stock executed and delivered by Parent and the other parties thereto;
and


2



--------------------------------------------------------------------------------





(c)    no Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.
7.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
8.    Miscellaneous.
(a)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
9.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives (each Borrower and all such
other Persons being hereinafter referred to collectively as the “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other


3



--------------------------------------------------------------------------------





Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Releasor may now own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, in any way related to or in connection with the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.
(b)    Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
PARENT AND A US BORROWER:


UPLAND SOFTWARE, INC.,
a Delaware corporation


By:                   
Name: John T. McDonald
Title: Chairman and Chief Executive Officer


US BORROWERS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation


By:                   
Name: John T. McDonald
Title: President


 
UPLAND SOFTWARE II, INC.,
a Delaware corporation


By:                   
Name: John T. McDonald
Title: President


 
UPLAND SOFTWARE III, LLC,
a Delaware limited liability company


By:                   
Name: John T. McDonald
Title: President


 
UPLAND SOFTWARE IV, LLC,
a Nebraska corporation


By:                   
Name: John T. McDonald
Title: President


 
UPLAND SOFTWARE V, LLC,
a Delaware corporation


By:                   
Name: John T. McDonald
Title: President







Signature Page to Consent and First Amendment under Credit Agreement



--------------------------------------------------------------------------------





 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company


By:                   
Name: John T. McDonald
Title: President


 
UPLAND SOFTWARE VII, LLC,
a Delaware corporation


By:                   
Name: John T. McDonald
Title: President


 
UPLAND IX, LLC,
a Delaware limited liability company


By:                   
Name: John T. McDonald
Title: President and Chairman





Signature Page to Consent and First Amendment under Credit Agreement



--------------------------------------------------------------------------------







CANADIAN BORROWERS:
UPLAND SOFTWARE, INC.,
a Canadian federal corporation


By:                   
Name: John T. McDonald
Title: President


 
SOLUTION Q INC.,
an Ontario corporation


By:                   
Name: John T. McDonald
Title: Chief Executive Officer and President





Signature Page to Consent and First Amendment under Credit Agreement



--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender


By:                   
Name:                   
Title:                   


 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as a
Lender


By:                   
Name:                   
Title:                   









Signature Page to Consent and First Amendment under Credit Agreement



--------------------------------------------------------------------------------






EXHIBIT A
First Amendment to Warrants to Purchase Stock


See Attached.







--------------------------------------------------------------------------------








FIRST AMENDMENT TO
WARRANTS TO PURCHASE STOCK
This First Amendment to Warrants to Purchase Stock (this “Amendment”) is made as
of day of August, 2015 by and between Upland Software, Inc., a Delaware
corporation (the “Company”), and Comerica Ventures Incorporated, a California
Corporation, the holder of the Warrants (as hereinafter defined) (the “Holder”).
A.    The Holder is the holder of certain Warrants to Purchase Stock dated
February 10, 2012, March 5, 2012, and April 11, 2013 (collectively the
“Warrants”) by assignment from its affiliate, Comerica Bank, a Texas banking
association;
B.    The Holder and the Company wish to amend the Warrants in order to modify
the method in which the Warrants may be exercised by the Holder; and
C.    Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Warrants.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties mutually agree as follows:
1.    Amendment. Section 1.1 of each of the Warrants is hereby amended and
restated in its entirety to read as follows:
“Method of Exercise. Holder may exercise this Warrant by a duly executed Notice
of Exercise in substantially the form attached as Appendix I to the principal
office of the Company (or such other appropriate location as Holder is so
instructed by the Company). Payment of the aggregate Warrant Price for the
Shares being purchased shall be made, at the option of the Holder, by the
following methods: (i) by delivery to the Company of a check, wire transfer (to
an account designated by the Company) or other form of payment acceptable to the
Company; (ii) by instructing the Company to withhold a number of Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the date of delivery of the Notice of Exercise equal to such aggregate Warrant
Price; or (iii) any combination of the foregoing. In the event of any
withholding of Shares pursuant to clause (ii) or (iii) above where the number of
Shares whose value is equal to the aggregate Warrant Price for the Shares being
purchased is not a whole number, the number of Shares withheld by or surrendered
to the Company shall be rounded up to the nearest whole Share and the Company
shall make a cash payment to the Holder (by delivery of a check or by wire
transfer of immediately available funds) based on the incremental fraction of a
Share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a Share being so withheld or





--------------------------------------------------------------------------------





surrendered multiplied by (y) the Fair Market Value per Share as of the date of
delivery of the Notice of Exercise.
For the purpose of this Warrant, “Fair Market Value” means, as of any particular
date: (a) the volume weighted average of the closing sales prices of the Common
Stock for such day on all domestic securities exchanges on which the Common
Stock may at the time be listed; (b) if there have been no sales of the Common
Stock on any such exchange on any such day, the average of the highest bid and
lowest asked prices for the Common Stock on all such exchanges at the end of
such day; (c) if on any such day the Common Stock is not listed on a domestic
securities exchange, the closing sales price of the Common Stock as quoted on
the Nasdaq Stock Market, Inc. (“Nasdaq”), the National Association of Securities
Dealers, Inc. OTC Bulletin Board (“OTC Bulletin Board”) or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on Nasdaq, the OTC Bulletin Board or similar quotation system or
association on such day, the average of the highest bid and lowest asked prices
for the Common Stock quoted on Nasdaq, the OTC Bulletin Board or similar
quotation system or association at the end of such day. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on
Nasdaq, the OTC Bulletin Board or similar quotation system or association, the
“Fair Market Value” of the Common Stock shall be the fair market value per share
as determined jointly by the Company’s board of directors and the Holder.
2.    No Other Amendments. Except as amended hereby, the Warrants each remain in
full force and effect in accordance its original terms.
3.    Miscellaneous.
a. Severability. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
b. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
c. Entire Agreement. The Warrants, as amended by this Amendment, each
constitutes the entire agreement of the parties with regard to the subject
matter hereof and supersedes any prior oral or written agreements or
understandings.
d. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California or any other state.
[Signature Page Follows]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this First Amendment to Warrants
to Purchase Stock as of the date first above written.
THE COMPANY:


Upland Software, Inc.


By:                             
Name:
Title:




HOLDER:


Comerica Ventures Incorporated




By:                             
Name:
Title:




SIGNATURE PAGE TO FIRST AMENDMENT TO WARRANT TO PURCHASE STOCK

